        Case 3:18-cv-01865-PG Document 16 Filed 06/20/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO



FRANCISCO PEREZ ABREU; OLGA
FELIX ANCONA AND THEIR LEGAL
CONJUGAL PARTNERSHIP                   CIVIL NO. 18-1865 (PG)

PLAINTIFFS

VS.
                                       RETALIATION UNDER ADEA, TORTS
METROPOL HATO REY, LLC &
RESTAURANT METROPOL 3, INC.

DEFENDANTS

                              NOTICE OF APPEAL

To the Honorable Court:

Notice is hereby given that plaintiffs, Francisco Perez Abreu;

Olga   Feliz   Ancona   and   the   their   legal   conjugal   partnership,

hereby appeal to the United States Court of Appeals for the

First Circuit from the Opinion and Order of May 22, 2019, and

Judgment entered on the same day dismissing the case for failure

to exhaust administrative remedies before filing suit (Dockets

14 & 15).

       It is hereby certified that the foregoing motion was filed

with the Clerk of the Court and notified to the parties, via the

CM/ECF system of the Court.

Respectfully Submitted

In San Juan, PR this 20th of June, 2019
Case 3:18-cv-01865-PG Document 16 Filed 06/20/19 Page 2 of 2



                                S/Javier A Rivera-Vaquer
                                USDC-PR No. 225809

                                JOSE A RIVERA-CORDERO
                                JAVIER A RIVERA-VAQUER
                                PO BOX 192376
                                SAN JUAN, PR 00919-2376
                                TEL (787) 759-3634
                                FAX (787) 200-9572
                                EMAIL:jariva@rimerico.com
                                      rimerico@gmail.com
